PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 

Application No. 13/294,011
Filed: 10 Nov 2011
For: Performance Audience Display System

:
:
:	DECISION ON PETITION
:
:
:

This decision is in response to the petition to withdraw the holding of abandonment under 37 CFR 1.181 filed March 21, 2022.

The petition is hereby DISMISSED.

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from mail date of this decision. Extensions of time under 37 CFR 1.136(a) are permitted. The reconsideration request should include a cover letter entitled “Renewed Petition under 37 CFR 1.181.” This is not a final agency decision.

Petitioner argues that the Office communications mailed October 22, 2019 and October 23, 2019 are ambiguous. Petitioner further asserts that “where the Examiner specifically states that the “pre-appeal brief will be considered” must be given a proper “mailing of the decision” and a reset time period of one month to file a conforming appeal brief. This Office should reinstate,  revive or “withdraw the abandonment” in accordance with its authority to resolve questions not provided for on their merits as justice requires and the Office mandate to “promote invention” embraces.”

Petitioner’s arguments have been carefully considered, but are not found persuasive. The Examiner is without the legal authority to grant a request to consider of an improperly filed Pre-Grant Brief Conference Request. Moreover, the time period for furtherance of the Notice of Appeal is subject to 37 CFR 41.37. Applicant was not entitled to a Pre-Brief Conference because the Pre-Brief Conference Request was accompanied by an amendment. See, Pre-Brief Conference Pilot Program, 1296 Off. Gaz. Pat. Office 67 (July 12, 2005). Applicant was so advised in the Notice of Non-Compliant Pre-Appeal Conference Request for Review mailed October 22, 2019 wherein applicant was further advised that the time period for reply continued to run from the filing date of the Notice of Appeal in accordance with 37 CFR 41.37(a).

Petitioner is not entitled to withdrawal of the holding of abandonment due to applicant’s failure to comply with the rules of the pilot program for Pre-Appeal Conference Request. As previously stated, the preappeal conference program remains a pilot program, and, as stated in section 8 of the Official Gazette Notice 1296 O.G. 67 (OG Notice), the decision of the panel is not subject to petition. Further, a pre-appeal brief request that is found not compliant cannot be corrected and resubmitted to cure the reason(s) for non-compliance because the corrected request would not meet the requirement that the notice of appeal and pre-appeal brief request be filed on the same date.

The application became abandoned as a matter of law for failure to timely submit an appeal brief within the time period set forth at 37 CFR 41.37(a), i.e., two months from the date of filing of Notice of Appeal, subject to extension pursuant to 37 CFR 41.37(e). As the application is abandoned as a matter of law, withdrawal of the holding of abandonment is not permitted. See, 35 USC 133.

Any request for reconsideration of this decision must establish that a response in furtherance of the Notice of Appeal was timely filed. See, 37 CFR 41.37(a). A proper response must have consisted of an appeal brief, a request for continued examination, or a continuation application.

Further correspondence with respect to this matter should be addressed as follows:

By mail:				Mail Stop Petition
					Commissioner for Patents
					P.O. Box 1450
					Alexandria, VA 22313-1450

By facsimile:				(571) 273-8300

By hand delivery:			U.S. Patent and Trademark Office
					Customer Window, Mail Stop Petition
					Randolph Building
					401 Dulany Street
					Alexandria, VA 22314

Via EFS-Web

ALTERNATE VENUE

As previously advised, petitioner may wish to consider filing a petition stating that the entire delay was unintentional. Petitioner’s attention is directed to 37 CFR 1.137(a) which provides for the revival of an “unintentionally” abandoned application. An “unintentional” petition under 37 CFR 1.137(a) must be accompanied by the required petition fee and reply.

The filing of a petition under 37 CFR 1.137(a) cannot be intentionally delayed and therefore must be filed promptly. A person seeking revival due to unintentional delay cannot make a statement that the delay was unintentional unless the entire delay, including the delay from the date it was discovered that the application was abandoned until the filing of the petition to revive under 37 CFR 1.137(a), was unintentional. A statement that the delay was unintentional is not appropriate if petitioner intentionally delayed the filing of a petition for revival under 37 CFR 1.137(a). The Director may require additional information where there is a question whether the delay was unintentional.

Petitioner is advised that the required petition fee set forth 37 CFR 1.17(m) is not subject to suspension or waiver pursuant to 37 CFR 1.183. Moreover, a petition for suspension of any requirement of the regulations under Title 37 of the United States Code required submission of the fee set forth at 37 CFR 1.17(f).

Further correspondence with respect to this matter should be addressed as follows:

By mail:				Mail Stop Petition
					Commissioner for Patents
					P.O. Box 1450
					Alexandria, VA 22313-1450

By facsimile:				(571) 273-8300

By hand delivery:			U.S. Patent and Trademark Office
					Customer Window, Mail Stop Petition
					Randolph Building
					401 Dulany Street
					Alexandria, VA 22314

Via EFS-Web

Telephone inquiries concerning this matter may be directed to the undersigned at (571) 272-3205.

/ALESIA M. BROWN/

Alesia M. Brown
Attorney Advisor
Office of Petitions